DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: on page 4, in line 28 “detected” should be amended to “detect.”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2016/0378964).

[Claims 1, 15] Singh discloses system for determining a sound source (system and method for detecting a speech source is a live user during biometric authentication) [abstract], the system comprising:
an audio sensor (Fig. 1 #114) [par. 0016]; 
a biosensor for measuring one or more biosignals of a subject (signal sensor, Fig. 1 #112, capable of detecting biometric signals from the user) [par. 0017]; and 
a processing unit (processor, Fig. 1  #108) communicatively coupled with the audio sensor and the biosensor [par. 0016], the processing unit configured to perform operations comprising: 
obtaining audio data from the audio sensor and biosignal data from the biosensor, the audio data and the biosignal data being time-synced with each other (The system uses correlation between speech and respiration signals to provide a speech respiration co-occurrence (SRC) score which is used as a liveliness metric for biometric authentication.  For the duration of the speech signal the respiration signal is collected simultaneously and analyzed.
detecting, based on the audio data, a sound exceeding a threshold (a speech signal is detected between time intervals of silence, the detection of speech being the threshold) [par. 0037, Fig. 3], and 
determining that the sound exceeding the threshold originates from the subject if the biosignal data indicates a change in the one or more biosignals at a corresponding time (the SRC score determines whether respiration, inhalation and exhalation, is occurring during the speech to identify the speech is coming from a live individual and not another audio source such a playback device playing an audio recording) [pars. 0003, 0019, 0037-0041].

[Claim 2] Singh discloses means for outputting an indication identifying the subject (the processor includes memory, Fig. 1 #110, with instructions that determine and output whether the user is a live subject for biometric authentication) [pars. 0016, 0049], wherein the indication is outputted if the sound exceeding the threshold is determined to originate from the subject.

[Claim 12] Singh discloses a measuring device (sensor system, Fig. 1 #102) implicitly having a body (The components of the sensor system must be retained with some sort of body of the sensor system.  The examiner notes the applicant’s disclosure does not show a particular body or structure), the body at least partially enclosing the audio sensor and the biosensor (The sensor system 102 includes a signal sensor. The sensor system 102 further includes an audio sensor 114 and a text display device 116.) [par. 0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (WO 2016/124482 A1) in view of Rao et al. (US 2008/0139907) and further in view of Singh et al. (US 2016/0378964).

[Claims 1, 3-4] Cronin discloses system for measuring subject experienced pain (pain management wearable device, Fig. 1 #105), the system comprising:
an audio sensor (microphone, Fig. 1 #110); 
a biosensor (sensors, Fig. 1 #130) for measuring one or more biosignals of a subject (configured to measure physiological signals
a processing unit (processor/controller, Fig. 1 #135) communicatively coupled with the audio sensor and the biosensor [page 10, lines 1-5; Fig. 1], the processing unit configured to perform operations comprising:
obtaining audio data (verbal signals e.g. groans, cries, words) from the audio sensor [page 16, lines 1-7; page 18, lines 1-2] and biosignal data (vital signs such as heart rate and respiratory rate) from the biosensor [page 9, lines 5-16], the audio data and the biosignal data being time-synced with each other (The training microphone software may be used to correlate user-input subjective pain measurements obtained from the microphone (e.g., verbal signals) with sensor data that measures, for example, user biometrics and other parameters that may be associated with the same occurrence of pain.  This implicitly requires measurements to be time-synced to determine what verbal signals coincide with the sensor data in time.) [page 19, lines 30-34],
detecting, based on the audio data, a sound exceeding a threshold (verbal signal above back ground sound level and noises) [page 19, lines 1-5], and
determining, based on at least one predetermined criterion, i.e. a predetermined correlation between at least one characteristic of sound and subject experienced pain, and the sound exceeding the threshold (subjective levels of pain input by the user on a scale of 1-10 are associated with patient sounds and used for future identification of pain) [page 8, lines 3-19], a pain indicator for indicating experienced pain by the subject (display, Fig. 1 #115, may display reports to the user which include information related to pain intensity, pain frequency, and user subjective inputs about each occurrence of pain) [page 13, lines 9-13],
the system further comprising means for outputting (the display, Fig. 1 #115) the pain indicator. 

Rao discloses an analogous health monitoring device, which includes pain monitoring, wherein the device is configured to relate collected physiological data to a specific, identified individual [par. 0072] using biometric authentication prevent identify theft or unauthorized use [par. 0076; claim 106].
Singh discloses system for determining a sound source (system and method for detecting a speech source is a live user during biometric authentication) [abstract], the system comprising:
an audio sensor (Fig. 1 #114) [par. 0016]; 
a biosensor for measuring one or more biosignals of a subject (signal sensor, Fig. 1 #112, capable of detecting biometric signals from the user) [par. 0017]; and 
a processing unit (processor, Fig. 1  #108) communicatively coupled with the audio sensor and the biosensor [par. 0016], the processing unit configured to perform operations comprising: 
obtaining audio data from the audio sensor and biosignal data from the biosensor, the audio data and the biosignal data being time-synced with each other (The system uses correlation between speech and respiration signals to provide a speech respiration co-occurrence (SRC) score which is used as a liveliness metric for biometric authentication.  For the duration of the speech signal the respiration signal is collected simultaneously and analyzed.) [pars. 0018, 0022, 0026, 0037-0039],
detecting, based on the audio data, a sound exceeding a threshold (a speech signal is detected between time intervals of silence, the detection of speech being the threshold) [par. 0037, Fig. 3], and 
determining that the sound exceeding the threshold originates from the subject if the biosignal data indicates a change in the one or more biosignals at a corresponding time (the SRC score determines whether respiration, inhalation and exhalation, is occurring during the speech to identify the speech is coming from a live individual and not another audio source such a playback device playing an audio recording) [pars. 0003, 0019, 0037-0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system taught by Cronin to include a biometric authentication protocol as taught by Rao in order to associate physiological data to a specific individual to prevent identify theft or unauthorized use [Rao: par. 0076].  It would further have been obvious to one of ordinary skill in the art before the effective filing date to implement a biometric authentication protocol comprising a SRC score that determines whether respiration, inhalation and exhalation, is occurring during the captured sound to identify the sounds coming from a live individual and not another audio source such a playback device playing an audio recording, as taught by Singh, in order to enhance authentication protocols to prevent unauthorized access/use.

[Claim 5] Cronin discloses the audio sensor is a microphone that measure sound amplitude.  As is well-known in the art microphones measure sound pressure.  Therefore, the pain indicator is determined based on a predetermined correlation between the sound pressure and the subject experienced pain.

[Claim 6] Cronin discloses the determining the pain indicator is further based on the biosignal data (a predictive model is trained in advance by correlating the intensity levels of occurrences of pain experienced by the user with physiological and activity data of the user) [page 11, lines 2-14].

[Claim 7] Cronin discloses the determining the pain indicator is further based on a predetermined correlation between an amount of change in the one or more biosignals and the subject experienced pain (the system matches sensor data with subject pain level to identify pain in the future from measured sensor data; therefore, pain is determined based on the correlations between the signals and pain which would include an amount of change in the biosignal corresponding to the pain)


Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0378964) as applied to claim 1 above, in view of Luna (US 2014/0085050).

[Claims 8-11] Singh discloses using speech and respiration to identify the presence of a subject as explained in claim 1 above.   Singh further indicates other physiological/biometric parameters may be used to increase the robustness of authentication [par. 0020], and that the other parameters could be collected simultaneously with the audio recordings [par. 0026].  However Singh does not identify heart rate data, heart rate variation (HRV) data, or respiration rate data for performing the biometric authentication.
Luna discloses an analogous biometric identification device wherein heart rate, respiration rates and cycles, heart rate variability (HRV) and voice characteristics may be used to identify a subject from a plurality of subjects that may use the device [par. 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the device taught by Singh to analyze biometric parameters including heart rate data, HRV data and/or respiration rate data as taught by Luna in order to improve the robustness of the biometric authentication.

	[Claim 13] Singh discloses the processing unit and collecting the audio and biometric data for analysis by the processing unit but is silent regarding means for storing the data and a server means for obtaining the stored data.
#700) performs specific operations by a processor (#704) executing one or more sequences of one or more instructions stored in system memory (#706), and computing platform can be implemented in a client-server arrangement, peer-to-peer arrangement, or as any mobile computing device, including smart phones and the like. Such instructions or data may be read into the system memory  from another computer readable medium, such as storage device (#708) [pars. 0055-0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Singh to use a server means and storage device as taught by Luna in order to store the audio and biosignal data used to authenticate the user.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claimed invention identifies the source of a sound exceeding a threshold as originating form a one subject of a plurality of subjects based on measuring a change in biosignal data of the one subject that corresponds in time to the sound.  The prior art identifies pain and correlates sound and a biosignal but does not identify the source of the sound from a plurality of subjects based on biosignals received from a plurality of biosensors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ortiz et al. (US 2003/0163710) discloses an improved biometric authentication method and system for providing authenticated user access to or through electronic systems by accepting at least one biometric sample provided through a multiple biometric input unit, wherein the multiple biometric unit includes at least two of: fingerprint, voice, eye-related, facial, skin or tissue characteristic (e.g., skin luminescence), written (e.g., signature), biomedical (e.g., heart rate), hand geometry, and facial geometry.
(2) Yuen et al. (US 8,475,367) discloses a user interface 14 of the exemplary biometric monitoring device illustrated in FIG. 14 that may include one or more biometric sensors (for example, speech recognition, audio pattern classification and/or toe print detector) to identify or determine a particular user and/or a touch screen to facilitate selection of a particular user or user profile. In response thereto, biometric monitoring device 10 may, in addition to correlating the current physiologic data with the particular user, present the associated historical information to the user via visual and/or audio techniques of user interface 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 October 2021